Exhibit 99.1 Energy XXI Reports Fiscal Third-Quarter Results and Provides Operations Update · Latest three horizontal wells yield 8,400 BOE/d gross/ 7,000 BOE/d net · South Pass 49 program delivers 30 MMcf/d uplift gross/ 14 MMcf/d net · Current production climbs to 50,000 BOE/d net · Bayou Carlin acquisitions closed, drilling in progress · Joint venture signed to explore around salt domes offshore HOUSTON – May 6, 2013 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal third-quarter results and provided an operations update on activities in the Gulf of Mexico. For the 2013 fiscal third quarter, Energy XXI reported earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) of $186.0 million, compared with $215.3million in the 2012 fiscal third quarter.Net income available for common stockholders for the 2013 fiscal third quarter was $37.6million, or $0.46 per diluted share, on revenues of $303.8 million, compared with fiscal 2012 third-quarter net income available for common stockholders of $82.5 million, or $1.04 per diluted share, on revenue of $336.0 million. Production for the 2013 fiscal third quarter averaged 43,500 barrels of oil equivalent per day (BOE/d) net, compared with 45,300 BOE/d net in the 2012 fiscal third quarter.Oil volumes for the 2013 fiscal third quarter averaged 28,600 barrels per day (Bopd) net.Current production has averaged 50,000 BOE/d net, including approximately 30,000 Bopd, since May 1, 2013. “We brought four new wells online within the past week that have added significant production,” EnergyXXI Chairman and Chief Executive Officer John Schiller said.“Our West Delta and Main Pass fields continue to drive oil volumes through successful application of horizontal drilling techniques.” Exploration and Development Activity At West Delta 73 (100% WI/ 83% NRI), the Bearclaw well was drilled to 11,100 feet measured depth (MD)/ 8,085 feet true vertical depth (TVD), including a 1,000-foot lateral section into the F-35 sand.Bearclaw was brought online within the past week at 2,600 Bopd and 3.2 million cubic feet per day (MMcf/d) of natural gas, gross, with flowing tubing pressure of 1,150 psi.The next horizontal well at West Delta, Glacier, was recently spud and is drilling below 5,550 feet MD/ 5,400 feet TVD, targeting the F-35 sand with a proposed depth of 10,200 feet MD/ 8,000 feet TVD, including an 800-foot lateral section.The initial three horizontal wells in West Delta, Big Sky 2, Weimer and Hyden, are delivering a combined 2,400 Bopd, gross. -1- In the Main Pass 61 field (100% WI/ 78% NRI), the Camacho horizontal well was drilled to 12,620 feet MD/ 6,981 feet TVD into the J-6 sand.The well was completed and brought online within the past week at 723 Bopd and 8.4 MMcf/d, gross, with flowing tubing pressure of 900 psi.The Quintero well was recently spud and is currently drilling below 6,600 feet MD/ 4,500 feet TVD with a proposed depth of 11,500 feet MD/ 6,560 feet TVD, also targeting the J-6 sand. At Grand Isle 16/18 (100% WI/ 86% NRI), the Gelato horizontal well was drilled to 14,278 feet MD/ 10,017 feet TVD with a 440-foot lateral into the C-6 sand, and recently brought on production at a gross rate of 500 Bopd and 18 MMcf/d with a flowing tubing pressure of 1,850 psi.The next well at Grand Isle, Vanguard, has been drilled to 9,800 feet MD/ 8,200 feet TVD, logging pay in four separate reservoirs including the targeted C-1 sand.A horizontal completion is planned for the C-1 sand, which has produced 46 million barrels of oil and 39 billion cubic feet of gas in this fault block. At the South Pass 49 field (57% WI/ 47% NRI), three successful workovers have been completed to the D-65 reservoir.Gross production from the three wells now totals 30 MMcf/d with 200 Bopd.The original A-7 well recompletion continues to produce at 20 MMcf/d gross, six months after being placed on production.The second recompletion, in the A-19 well, has gross production of 5 MMcf/d and 125 Bopd.The newest recompletion, in the A-17 well, was placed on production at 5 MMcf/d and 60 Bopd gross, with a flowing tubing pressure of 1,200 psi.The last two recompletions, the A-17 and A-19, are still unloading completion fluid and are expected to increase in rate. The Pendragon well, located on Vermilion Block 178, encountered mechanical issues and will be plugged and abandoned.A permit will be sought to re-drill Pendragon from a new surface location.Energy XXI expects to begin drilling Merlin, the largest prospect in the Vermilion inventory, in June.Merlin will target multiple sands and will be drilled to approximately 15,700 feet TVD.Energy XXI is the operator, with a 50 percent working interest and 40.6 percent net revenue interest. Onshore Louisiana at the Bayou Carlin field in St. Mary’s Parish, the Duplantis well (94%WI/ 69% NRI) has been drilled to a casing point at 16,750 feet MD/ 16,600 feet TVD toward a proposed total depth of 19,900 feet TVD, targeting sands producing nearby from the Peterson and Landers wells, as well as the MA-12, MA-13 and MA-14 sands.Farther east, in St. Martin Parish, the Pintail exploration well (48.4% WI/ 25.4% NRI) targeting a structure analogous to the Bayou Carlin field is currently drilling below 13,500 feet MD/ 13,300 feet TVD. The Pintail well will be drilled to a proposed depth of 18,700 feet MD/ 16,775 feet TVD. Within the ultra-deep exploration program with McMoRan, the Lomond Northprospect in the Highlander area, located primarily in St. Martin Parish, Louisiana, is drilling below 18,250 feet toward a proposed total depth of 30,000 feet.The well is targeting Eocene, Paleocene and Cretaceous objectives below the salt weld.Lomond North is approximately 65 miles north of the partnership’s Davy Jones discovery.Energy XXI holds an 18 percent working interest and a 13.1 percent net revenue interest in Lomond North, where its total net investment approximated $15.0 million at March 31, 2013. The Lineham Creekexploration prospect, located onshore in Cameron Parish, Louisiana, approximately 55 miles northwest of Davy Jones, is drilling below 29,400 feet, toward a target depth of 30,500 feet, targeting Eocene and Paleocene objectives below the salt weld.Chevron U.S.A. Inc., as operator of the well, holds a 50 percent working interest.Energy XXI holds a 9 percent working interest and a 6.75 percent net revenue interest in the well.Total net investment in Lineham Creek was approximately $16.0 million at March 31, 2013. -2- Capital Expenditures During the 2013 fiscal third quarter, capital expenditures, including plug-and-abandonment and excluding acquisition costs, totaled $191 million, with $61 million in exploration and $130 million in development and other costs.Capital expenditures for the full fiscal year ending June 30, 2013, excluding acquisitions, are expected to total between $780 million and $810 million. Acquired Reserves Energy XXI added approximately 15 million barrels of oil equivalent (MMBOE) of proved reserves as a result of the Vermilion and Bayou Carlin acquisitions, made in late 2012 and early 2013, respectively.Probable reserves associated with the acquisitions totaled an additional 18 MMBOE, while possible reserves totaled 42 MMBOE.Expenditures for the acquisitions totaled $154 million. Sub-salt Exploration Joint Venture Energy XXI in March entered into an agreement with Apache Corp. to explore for oil and gas pay sands associated with salt dome structures on the central Gulf of Mexico shelf.The area of mutual interest (AMI) includes several salt domes within a 135-block area.In addition, Energy XXI acquired a 25 percent working interest in 19 non-producing primary-term leases with Apache.A new wide azimuth seismic program is underway to define the potential within the AMI, covering approximately 633,000 acres.Soon after completing the joint venture agreement, Apache and Energy XXI jointly bid and were the apparent high bidders on seven blocks in the Main Pass area during the recent central Gulf of Mexico lease sale #227 held by the U.S. Department of the Interior’s Bureau of Ocean Energy Management.Separately, Energy XXI was the apparent high bidder on two additional blocks in the area. -3- Conference Call Today, May 6, at 9 a.m. CDT, 3 p.m. London Time Energy XXI will host its fiscal third-quarter conference call today, May 6, at 9a.m. CDT (3p.m. London time). The dial-in numbers are 1 (631) 813-4724 (U.S.) and (0) 80 0032 3836 (U.K.), and the confirmation code is 36410686.For complete instructions on how to actively participate in the conference call, or to listen to the live audio webcast or a replay, please refer to www.EnergyXXI.com. Forward-Looking Statements All statements included in this release relating to future plans, projects, events or conditions and all other statements other than statements of historical fact included in this release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based upon current expectations and are subject to a number of risks, uncertainties and assumptions, including changes in long-term oil and gas prices orother market conditions affecting the oil and gas industry, reservoir performance, the outcome of commercialnegotiationsand changes in technical or operating conditions, among others, that could cause actual results, including project plans and related expenditures and resource recoveries,to differ materially from those described in the forward-looking statements. Energy XXI assumes no obligation and expressly disclaims any duty to update the information contained herein except as required by law. Competent Person Disclosure The technical information contained in this announcement relating to operations adheres to the standard set by the Society of Petroleum Engineers. Tom O’Donnell, Vice President of Exploitation, a Petroleum Engineer, is the qualified person who has reviewed and approved the technical information contained in this announcement. About the Company Energy XXI is an independent oil and natural gas exploration and production company whose growth strategy emphasizes acquisitions, enhanced by its value-added organic drilling program. The company’s properties are located in the U.S. Gulf of Mexico waters and the Gulf Coast onshore.Cantor Fitzgerald Europe is Energy XXI’s listing broker in the United Kingdom. To learn more, visit the EnergyXXI website at www.EnergyXXI.com. -4- ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below are reconciliations of net income to the following non-GAAP financial measure: EBITDA.The company uses this non-GAAP measure as a key metric for the management of the company and to demonstrate the company’s ability to internally fund capital expenditures and service debt. Three Months Ended Nine Months Ended March 31, March 31, Net Income as Reported $ Interest expense-net Depreciation, depletion and amortization Income tax expense EBITDA $ EBITDA Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted -5- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) March 31, June 30, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments Total Current Assets Property and Equipment Oil and natural gas properties - full cost method of accounting, including $539.4 million and $418.8 million of unevaluated properties not being amortized at March 31, 2013 and June 30, 2012, respectively Other property and equipment Total Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Other Assets Derivative financial instruments Debt issuance costs, net of accumulated amortization Equity method investments Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Notes payable Asset retirement obligations Derivative financial instruments — Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities Deferred income taxes Asset retirement obligations Derivative financial instruments — Other liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.001 par value, 7,500,000 shares authorized at March 31, 2013 andJune 30, 2012, respectively 7.25% Convertible perpetual preferred stock, 8,000 shares issued and outstanding at March 31, 2013 and June 30, 2012, respectively — — 5.625% Convertible perpetual preferred stock, 813,188 and 814,117 shares issued and outstanding at March 31, 2013 and June 30, 2012, respectively 1 1 Common stock, $0.005 par value, 200,000,000 shares authorized and 79,373,500 and 79,147,340 shares issued and 79,372,837 and 78,837,697 shares outstanding at March 31, 2013 and June 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of income tax expense Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ -6- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, except per share information) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Revenues Oil sales $ Natural gas sales Total Revenues Costs and Expenses Lease operating Production taxes Gathering and transportation Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense (Gain) loss on derivative financial instruments ) ) Total Costs and Expenses Operating Income Other Income (Expense) Loss from equity method investees ) — ) — Other income - net 97 Interest expense ) Total Other Expense ) Income Before Income Taxes Income Tax Expense Net Income Induced Conversion of Preferred Stock — — Preferred Stock Dividends Net Income Available for Common Stockholders $ Earnings Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted -7- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Cash Flows From Operating Activities Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense Change in derivative financial instruments Proceeds from derivative instruments Other – net ) Accretion of asset retirement obligations Loss from equity method investees — — Amortization and write-off of debt issuance costs Stock-based compensation Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets Settlement of asset retirement obligations ) Accounts payable and accrued liabilities ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions ) Capital expenditures ) Insurance payments received — — — Net contributions to equity investees ) — ) — Proceeds from the sale of properties — — Other ) ) Net Cash Used in Investing Activities ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs Conversion of preferred stock to common — ) — ) Dividends to shareholders – common ) — ) — Dividends to shareholders – preferred ) Proceeds from long-term debt Payments on long-term debt ) Other — — ) Net Cash Provided by (Used in) Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ -8- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED OPERATIONAL INFORMATION (In thousands) (Unaudited) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Operating Highlights Operating revenues Crude oil sales $ Natural gas sales Hedge gain Total revenues Percent of operating revenues from crude oil Prior to hedge gain 91
